DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
The claims:
“a transfer apparatus to a glass substrate to form a circuit component, the method for transferring the micro-sized unpackaged semiconductor device die comprising steps of” (preamble of claim 1, lines 2-4) should be updated to: --”, a machine to form a circuit component, said method comprising steps of:”--.
“a machine” (claim 1, line 6) should be changed to:--” the machine “--
“reading, by the machine, the identifier mark to identify transfer locations” (claim 1, about line 17) should be updated to:--" reading the identifier mark to identify transfer locations by the machine, ”—
“actuating an actuator needle of a reciprocating transfer member of the transfer apparatus, “(claim 1,  about line 22) should be updated to:--" actuating a reciprocating transfer member of the transfer apparatus by an actuator needle of the machine”--.
“and repeating the step of actuating, and the step of shifting” (claim 1, about line 35) should be updated to:--" and repeating the actuating of the reciprocating transfer member, and the  shifting of the  at least one of the die carrier or the transfer member”--, for clarity of the claims.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt